Citation Nr: 1328320	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph Aquilina, Associate Counsel





INTRODUCTION

The Veteran had active military service from December 1962 
to November 1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied service connection for hearing 
loss and tinnitus. 


FINDINGS OF FACT

1. Bilateral hearing loss was not shown in service or within 
one year of service discharge and the competent evidence 
fails to establish an etiological relationship between the 
Veteran's diagnosed hearing loss and his active service.

2.  The competent and credible evidence fails to establish 
that the Veteran's tinnitus had its onset in service or is 
otherwise etiologically related to his active service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2012).  

2. The criteria for a grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his 
representative, if any, prior to the initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ) of any information and any medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  These notice requirements apply to all five elements 
of a service-connection claim (Veteran status, existence of 
a disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability).  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged 
prejudice with respect to notice, as is required.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found 
by the Board.  Indeed, VA's duty to notify has been more 
than satisfied.  The Veteran was notified via letter dated 
in August 2009 of the criteria for establishing service 
connection, the evidence required in this regard, and his 
and VA's respective duties for obtaining evidence.  He also 
was notified of how VA determines disability ratings and 
effective dates if service connection is awarded.  This 
letter accordingly addressed all notice elements and 
predated the initial adjudication by the AOJ/RO in February 
2010.  Nothing more was required.  

VA satisfied its duty to assist the Veteran in the 
development of his claim and to seek relevant records.  VA's 
duty to assist includes assisting the claimant in the 
procurement of service and other relevant records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the 
Veteran's service treatment records and identified private 
treatment records with the claims file.  No outstanding 
evidence has been identified that has not already been 
obtained.

In February 2010 VA provided the Veteran with a medical 
examination and obtained a medical opinion addressing 
whether his current hearing loss and tinnitus had an onset 
during or was caused by active service.  The examination and 
opinion are adequate as the examination report shows that 
the examiner considered the relevant history of the 
Veteran's hearing loss and tinnitus including entrance and 
discharge examinations. The examiner provided a sufficiently 
detailed description of the disability, and the examiner 
provided rationale to support this opinion. See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that 
once VA undertakes the effort to provide an examination when 
developing a claim, even if not statutorily obligated to do 
so, VA must ensure that the examination provided is 
adequate).  

As VA satisfied its duties to notify and assist the Veteran, 
the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the 
Veteran will not be prejudiced as a result of the Board's 
adjudication of his claim.  

Service Connection

Service connection is warranted for disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty." 38 U.S.C. § 1110.  
Generally, service connection requires (1) the existence of 
a present diagnosed disability, (2) in-service incurrence or 
aggravation of an injury or disease, and (3) a causal 
relationship or nexus between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 
3.307, 3.309.

Where there is a chronic disease shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 
1331 (Fed. Cir. 2013) (noting that the continuity of 
symptomatology provisions apply only to listed chronic 
conditions).  

Regulation 38 U.S.C.A. 1154(a) (West 2002) requires that VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 
26 dB or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

In Hensley, the Court held that "when audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a 'disability' 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
To make this determination, the Board must consider all the 
evidence of record and make appropriate determinations of 
competence, credibility, and weight.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).


With regard to lay evidence, the Veteran can attest to 
factual matters of which he has first-hand knowledge, such 
as experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005). Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person 
is competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a 
broken leg), (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional. See Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007).

Discussion

The Veteran currently has a diagnosed hearing disability, 
bilateral hearing loss for VA purposes.  See 38 C.F.R. § 
3.385.  The Veteran was diagnosed with normal to moderately 
severe bilateral hearing loss in a February 2010 VA 
Examination and noted a diagnosis of tinnitus as well.  
Element (1) of Shedden is met.

Turning to whether there is evidence of in-service 
incurrence or aggravation, the Veteran's service treatment 
records are absent any findings of complaints, treatment, or 
diagnosis of hearing loss or tinnitus (ringing in the ears).  
When comparing his service enlistment examination to his 
discharge examination, a threshold shift of 10 decibels at 
4000 hertz as well as a shift of five decibels at 2000 hertz 
is shown bilaterally.  There was no indication that such 
amounted to hearing loss and his hearing was still within 
normal limits for VA purposes.  However, the Veteran reports 
an in-service history of exposure to noise at the obstacle 
course, rifle range noise, and living in a tent city near an 
airfield (while deployed in Vietnam).  There is no reason to 
question this history.   Thus, while in-service hearing loss 
or tinnitus is not demonstrated, the Board finds that there 
is sufficient evidence of in-service noise exposure.
 

With regard to the nexus requirement of Shedden, a VA 
examiner concluded that Veteran's current hearing loss and 
tinnitus were not casually related to his military service. 
The examiner premised this opinion in part on the in-service 
audiology reports.  The reports featured normal hearing at 
entry and discharge physical examinations.  Significantly, 
the examiner remarked that there were no "significant 
threshold shifts when comparing" the Veteran's entry and 
discharge physicals. Further, the examiner mentioned the 
information relayed by the Veteran himself; that the onset 
of tinnitus did not occur until well after service when the 
Veteran was 30-35 years old (approximately a decade post 
service).  The examiner added that the Veteran was also 
unable to recount the onset of tinnitus to a specific event. 

The Board finds the examiner's opinion to be highly 
probative as it is predicated upon a thorough review of the 
claims folder and contains a rationale with discussion of 
the Veteran's medical history. The examiner accurately 
described the in-service and post-service evidence and 
explained the reasons for conclusions. The Board finds a 
medical opinion more probative and adequate when it is 
supported by clinical evidence or other rationale to support 
the finding. Bloom v. West, 12 Vet. App 185, 187 (1999).  

Also of records are some private medical records. These 
records were for physical examinations that did not feature 
auditory testing. At best, they present an inconsistent 
evidentiary picture of the Veteran's hearing loss and 
tinnitus during the recent years.  In a June 2008 physical 
examination checklist the Veteran self-reported "ringing the 
ears" but did not complain loss of hearing on the symptoms 
checklist. In an October 2009 physical exam the Veteran 
reported normal hearing and reported no ear related issues 
such as tinnitus symptoms. Given the variance and 
inconsistency of the Veteran's reporting of symptoms the 
private records do not impart a great deal of support to the 
Veteran's claims for service connection.  

Consideration has also been given to the Veteran's assertion 
that his hearing loss and tinnitus are related to his in-
service noise exposure.  He relates that he spent five to 
six weeks in tents living in close proximity to Tan Son Nhat 
Airport with exposures to jet engines and helicopters and 
that the tents did not shield him from the air traffic 
noise.  He explains that there is no documentation of 
hearing loss in service because he consciously avoided going 
on sick call in hopes of getting home sooner.  

The Board has little reason to question the Veteran's 
history of noise exposure or his desire to avoid seeking 
medical treatment in service.  However, while lay persons 
are competent to provide opinions on some medical issues, 
see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to 
the specific issues in this case, hearing disorders, 
including sensorineural hearing loss and tinnitus, fall 
outside the realm of common knowledge of a lay person.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 
2007) (lay persons not competent to diagnose cancer).  
Hearing loss is not the type of condition that is readily 
amenable to probative comment regarding its etiology, as the 
evidence shows that audiology testing and other specific 
findings is needed to properly assess and diagnose the 
disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007). 

That is, although the Board readily acknowledges that 
Veteran is competent to report decreased hearing acuity and 
tinnitus (ringing in the ears), there is no indication that 
the Veteran is competent to etiologically link these 
reported post-service symptoms to his current diagnoses of 
sensorineural hearing loss and tinnitus, which were not 
diagnosed until several decades after his service discharge.  
The Veteran has not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
a diagnosis or a competent opinion as to medical causation.  
Nothing in the record demonstrates that the Veteran received 
any special training or acquired any medical expertise in 
evaluating hearing disorders.  See King v. Shinseki, 700 
F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay 
evidence does not constitute competent medical evidence and 
lacks probative value.

Continuity of symptomatology has not been claimed either.  
The Veteran has not specifically argued that either his 
hearing loss or tinnitus has its onset in-service and has 
continued since that time.  Rather, as referenced above, he 
argues that the post-service development of these disorders 
is related to his in-service noise exposure.  The record is 
also devoid of any remarks or complaints about any 
occurrence of hearing difficulty or tinnitus until the 2008 
private medical record, more than 40 years after the 
Veteran's discharge.  Indeed, the Veteran gives the onset of 
his tinnitus to approximately 10 years after his discharge.  

The Board has similarly considered the 2009 statement of the 
Veteran's spouse in support of his claim.  His spouse 
relates that she has noticed the Veteran having trouble 
hearing "for a very long time" but that the "Veteran would 
not admit to the problem" and that seeing a doctor was not 
an option.  While the Board takes such statements into 
account, the spouse's statements offer little probative 
weight. The Veteran's spouse merely states that the Veteran 
has had hearing problems with an indeterminate time period.  
She has not stated whether she had the opportunity to 
observe the Veteran's hearing from when he was discharged to 
the present.  Application of 38 C.F.R. § 3.303(b) is not 
warranted.

As there is no persuasive clinical evidence linking the 
Veteran's present hearing loss or tinnitus to his period of 
service, his claims of entitlement to service connection for 
bilateral hearing loss and tinnitus must therefore be 
denied. Because the evidence in this case is not 
approximately balanced with respect to the merits of these 
claims, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


